Citation Nr: 0721857	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-04 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right foot os 
calcis stress fracture.

2.  Entitlement to service connection for bilateral minimal 
distal fibular periosteal reaction with left foot weakness, 
altered reflex, and hypesthesia to include bilateral ankle 
condition.

3.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for a low back disability, has 
been received.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision by which the RO denied 
entitlement to the benefits sought herein. 

The RO previously denied service connection for a low back 
disability by August 1989 rating decision that became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2006).  In its present adjudication, the RO decided the 
claim, as sufficient new and material evidence had not been 
submitted.  Indeed, a previously decided claim may not be 
reopened in the absence of new and material evidence.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 
5108, 7104(b)).  Regardless of RO action, however, the Board 
is bound to decide the threshold issue of whether the 
evidence is new and material before addressing the merits of 
a claim.  Id.  The Board will address the question of whether 
sufficient new and material evidence has been received in the 
body of the decision herein below.

In March 2005, the veteran testified at a hearing before a 
hearing officer at the RO.  

In September 2006, the veteran withdrew his request for a 
hearing before a Veterans Law Judge at the RO.  Accordingly, 
the Board will proceed with consideration of the veteran's 
claim based on the evidence of record, as he has requested.  
See 38 C.F.R. § 20.704(e) (2006).  


FINDINGS OF FACT

1.  A right foot os calcis fracture is not shown to be 
related to the veteran's active duty service.

2.  Bilateral minimal distal fibular periosteal reaction with 
left foot weakness, altered reflex, and hypesthesia to 
include bilateral ankle condition is not shown to be related 
to the veteran's active duty service.

3.  By August 1989 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
low back disability; the veteran was provided notice of that 
decision sent to his last known address, but he did not 
initiate a timely appeal.

4.  The evidence received since the August 1989 rating 
decision is not sufficient to establish a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, would result in a different outcome of 
the claim.


CONCLUSIONS OF LAW

1.  A right foot os calcis fracture is not due to disease or 
injury that was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  Bilateral minimal distal fibular periosteal reaction with 
left foot weakness, altered reflex, and hypesthesia to 
include bilateral ankle condition are not due to disease or 
injury that was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

3.  The August 1989 rating decision, which denied the 
veteran's claim of service connection for a low back 
disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2006).

4.  The evidence received since the August 1989 rating 
decision is not new and material, and the claim of 
entitlement to service connection for a low back disability 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Further, 
VA must advise the veteran of what constitutes new and 
material evidence to reopen a service connection claim. Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in March 2002, June 2002, and March 2006 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claims, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also advised the veteran to 
identify any additional information that he felt would 
support his claims and effectively informed him to submit any 
relevant evidence in his possession.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  The veteran was 
also advised of the type of new and material evidence to 
submit in order to reopen the relevant claim decided herein.  
See Kent, supra.  Finally, the veteran was apprised of 
disability ratings and effective dates in accordance with the 
Court's holding in Dingess/Hartman.  

In summary, the evidence does not show that any notification 
deficiencies have resulted in prejudice.  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are Social Security Administration (SSA) records, voluminous 
private medical records, a March 2005 hearing transcript, and 
VA medical examination reports that are mandated in certain 
circumstances under VCAA.  There is no indication that any 
relevant evidence has not been associated with the claims 
file.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2006).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Right foot os calcis fracture 

In January 1969, the veteran sustained a stress fracture of 
the right os calcis.  The separation medical examination 
report dated in March 1970 indicated no abnormality of the 
right os calcis.  Indeed, no findings respecting the feet 
were rendered.

On November 2002 VA medical examination, the examiner noted 
that the veteran's gait was normal, and there was equivalent 
shoe wear bilaterally.  The midpoint arch height was equal 
bilaterally.  There was a normal contour of the arches, and 
there was no swelling of either foot or ankle.  The Achilles 
tendons were midline and mobile.  X-ray studies of the feet 
were normal.  The examiner diagnosed a right foot os calcis 
stress fracture by history without any radiologic evidence of 
such on file.  

In a June 2005 VA medical examination report, the examiner 
emphasized that a November 2002 X-ray study of the right foot 
revealed no bony abnormalities and no evidence of a previous 
or present fracture of the os calcis.

The current medical evidence shows no current disability.  
Indeed, the veteran has no current right foot os calcis 
fracture or residuals thereof.  Because the veteran does not 
now suffer from the disability which he claims, service 
connection for it is denied.  38 C.F.R. § 3.303, Gilpin, 
supra.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to comprehensive 
medical examinations, no disability was found, and there is 
no competent evidence to the contrary.  The Board emphasizes 
that the veteran is not shown the be competent to render 
medical opinions that the Board can credit.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  As such, the preponderance of the 
evidence is against the claim.  Because the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt rule is not for application.  Ortiz, 274 F.3d at 
1365; see also 38 U.S.C.A. § 5107.

Bilateral minimal distal fibular periosteal reaction with 
left foot weakness, altered reflex, and hypesthesia to 
include bilateral ankle condition

The service medical records make no reference to bilateral 
minimal distal fibular periosteal reaction, left foot 
weakness, or any disability of the ankles.

In a May 2002 written statement, the veteran asserted that he 
sustained a back injury in 1977, and that everything started 
"falling apart" thereafter.  That is when, according to 
him, his lower extremity symptoms had their onset.  

A November 2002 VA medical examination report indicated that 
a 1988 private medical report showed left foot altered 
sensation, left foot weakness, and an absent left ankle 
reflex.  Further, bilateral X-ray studies of the ankles 
completed in April 2002 revealed minimal periosteal reaction 
involving the distal fibulas bilaterally.  These were 
reported as nonspecific findings and could be related to 
chronic soft tissue abnormalities.  A May 2002 study 
indicated moderate osteopenia in the femoral neck, the 
greater trochanter, the hip, and the spine.  On objective 
examination, the veteran walked with a normal gait, and he 
stood in a neutral station both with and without shoes.  
There was equivalent shoe wear bilaterally.  The midpoint 
arch was an inch bilaterally.  There was normal contour of 
both arches.  There was no swelling of either foot or either 
ankle.  The lower extremity pulses were excellent without 
significant venous varicosities.  There were no venous 
ulcerations or venous hyperpigmentation.  The veteran was 
able to perform a full squat.  The Achilles tendons were 
midline and mobile.  The examiner diagnosed, in pertinent 
part, bilateral minimal distal fibular periosteal reaction 
evident on April 2002 ankle X-ray studies.  The examiner 
opined that based upon a review of the evidence to include 
the service medical records, he could not relate the 
veteran's ankle complaints to a stress fracture that occurred 
in service.  Further, left foot weakness, altered reflex, and 
reported hypesthesia were unrelated to service; rather, they 
were related to a low back disability.

On VA examination in June 2005, the veteran denied pain, 
paresthesias, or numbness of the lower extremities for 
several years.  

The veteran might well believe that his claimed bilateral 
minimal distal fibular periosteal reaction with left foot 
weakness, altered reflex, and hypesthesia to include 
bilateral ankle condition is related to service.  The Board 
cannot credit his opinion in this regard because he is not 
shown to possess any sort of medical expertise.  See 
Espiritu, supra.  Indeed, the service medical records do not 
reflect bilateral minimal distal fibular periosteal reaction 
with left foot weakness, altered reflex, and hypesthesia to 
include bilateral ankle condition, and the post-service 
competent medical evidence indicates no link between the 
claimed disability and service.  Absent such a nexus, service 
connection for the claimed disability must be denied.  
38 C.F.R. § 3.303.  The Board notes moreover, that to the 
extent that the claimed bilateral minimal distal fibular 
periosteal reaction with left foot weakness, altered reflex, 
and hypesthesia to include bilateral ankle condition is 
related to a low back disability, service connection cannot 
be granted on a secondary basis.  38 C.F.R. § 3.310.  In 
order for service connection on a secondary basis to be 
warranted, the underlying disability upon which service 
connection is predicated must be service connected.  Service 
connection for a low back disability has not been 
established, and service connection for the veteran's claimed 
bilateral minimal distal fibular periosteal reaction with 
left foot weakness, altered reflex, and hypesthesia to 
include bilateral ankle condition is not, therefore, 
warranted on a secondary basis.  Id.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

New and Material Evidence

In an August 1989 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
low back disability, as such disability was not shown in 
service.  The veteran was provided notice of the decision and 
of his appellate rights.  He did not file a notice of 
disagreement, timely or otherwise.  The August 1989 rating 
decision, therefore, became final based on the evidence then 
of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302, 20.1103 (2006) (detailing the procedures and 
time limitations for appealing adverse RO determinations to 
the Board and mandating the finality of such decisions if 
appellate procedures are not followed in a timely manner).

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the August 1989 rating decision was the last final 
disallowance, the Board must review all of the evidence 
submitted since that decision to determine whether the 
veteran's claim of entitlement to service connection for a 
low back disability should be reopened and readjudicated on a 
de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
amendment is applicable in this case because the veteran 
filed his current claim of entitlement to service connection 
for a low back disability after that date.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2006).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the August 1989 rating 
decision consisted of the service medical records, which 
failed to show any complaints or treatment pertaining to the 
back; SSA records not instructive regarding the low back; and 
private medical records revealing current lumbosacral spine 
abnormalities and a history of low back injuries beginning in 
March 1977 when the veteran was carrying a chest of drawers 
up the stairs, a work-related low back injury in May 1977 
while doing heavy lifting at work, and an August 1979 low 
back injury resulting from lifting a refrigerator and 
suggesting a muscle tear in the lumbosacral area in 1967.  
The foregoing records came from a variety of sources such as 
Orthopedic Offices, Inc. in Cincinnati, G.M. Sastry, M.D. of 
Dayton, Metropolitan Life Insurance Company, and the Jewish 
Hospital of Cincinnati.  None of the aforementioned private 
medical records reflect a nexus between the veteran's low 
back disorders and service.  

The evidence associated with the claims file after August 
1989 consists of private medical records duplicative of those 
on file before that date and additional private medical 
records indicating treatment for the low back; a November 
2002 VA medical examination report containing a diagnosis of 
multiple lumbar herniated discs status post chemonucleolysis 
of L5-S1 with chronic left lumbar radiculopathy with chronic 
left foot weakness and altered sensation since 1985; a March 
2005 RO hearing transcript; and a June 2005 VA medical 
examination report reflecting a medical opinion that the 
veteran's low back disability resulted from a work injury in 
1977.

The Board has reviewed the evidence added since the August 
1989 rating decision and has determined that the majority of 
the evidence received after August 1989 is new, as it was not 
of record when the August 1989 rating decision was issued.  
However, the aforementioned evidence is not material within 
the meaning of applicable VA law and regulations because it 
is not probative of the issue at hand, which is whether the 
veteran has a low back disability that is related to service.  
In this regard, the Board notes that the evidence reflects 
serious low back problems that resulted from post-service 
injuries to the low back.  In order for service connection to 
be granted, the evidence must show that a current disability 
is related to service.  38 C.F.R. § 3.303.  In this case, it 
does not.  As such, and as was the case before the RO issued 
its final August 1989 rating decision, there is no evidence 
tending to support the veteran's claim of entitlement to 
service connection for a low back disability, without which 
service connection for that disability cannot be granted.  
Id.

The Board finds that the foregoing evidence does not present 
a reasonable possibility of substantiating the claim of 
service connection for a low back disability.  38 C.F.R. § 
3.156(a).  The new evidence does not contain any evidence of 
a nexus between the veteran's low back disorders and service, 
without which service connection cannot be granted.  38 
C.F.R. § 3.303.  The Board notes, as well, that the veteran's 
assertions regarding the presence of a link between his low 
back disorders and service do not constitute probative 
evidence because the veteran is not shown to be competent to 
render medical diagnoses and opinions upon which the Board 
may rely.  See Espiritu, supra.  Accordingly, the veteran's 
claim of service connection for a low back disability is not 
reopened, and service connection for a low back disability 
remains denied.



ORDER

Service connection for a right foot os calcis stress fracture 
is denied.

Service connection for bilateral minimal distal fibular 
periosteal reaction with left foot weakness, altered reflex, 
and hypesthesia to include bilateral ankle condition is 
denied.

No new and material evidence having been received, service 
connection for a low back disability is not reopened and 
remains denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


